Case 1:20-cv-01344-AJT-IDD Document 76 Filed 12/08/20 Page 1 of 4 PageID# 1182




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

 DAVID P. DONOVAN,

                Plaintiff,
                                                            Civil Action No. 1:20-cv-1344
         v.

 BETH A. WILKINSON,

                Defendant.


                     CONSENT MOTION FOR EXTENSION OF TIME

       Plaintiff David P. Donovan (“Plaintiff”), pursuant to Local Rule 7 and the Court’s

November 25, 2020 Order (ECF 68), respectfully requests that the Court extend the deadline for

all parties to file objections or seek other appropriate relief, if any, to the Court’s November 25,

2020 Order (“Order”) until December 16, 2020. In support of this consent motion, Plaintiff states

as follows:

       1.      Pursuant to Federal Rule of Civil Procedure 72(a), “[a] party may serve and file

objections to [an] order within 14 days after being served with a copy.” Accordingly, the deadline

for Plaintiff and Wilkinson to file objections, if any, to the Order is December 9, 2020.

       2.      PFI advised the parties that it intends to move to intervene in this action for the

limited purpose of asserting privileges and privacy or related interests over matters that are subject

to the Order. It is anticipated that PFI will be filing a motion to intervene with the Court shortly.

       3.      Previously, Plaintiff and Wilkinson engaged in a meet and confer process pursuant

to which they sought to reach agreement on the submission of redacted documents to be filed in

the public record pursuant to the Court’s Order.
Case 1:20-cv-01344-AJT-IDD Document 76 Filed 12/08/20 Page 2 of 4 PageID# 1183




        4.      While the parties met and conferred extensively in good faith, they could not fully

agree on all redactions, including whether information protected from disclosure pursuant to the

attorney-client privilege applied to certain materials over which PFI may assert privilege or other

privacy or related interests.

        5.      Given the newly expected motion to intervene by PFI for the purpose of asserting

its privileges and privacy or related interests, Plaintiff would like to defer his time to assert

objections, if any, pending PFI’s entry into the case, if allowed by the Court, to work towards

global resolution of its assertion of privileges and privacy or related interests without unnecessary

contested objections or motion practice.

        6.      Accordingly, Plaintiff respectfully requests that the Court grant a 7-day extension,

until December 16, 2020, for the parties or interested third parties to potentially file objections to

the Order. Good cause exists to grant this extension of time so that PFI can prepare and file its

motion to intervene and thereafter review and analyze the Order and related documents to

determine whether objections are necessary to preserve any privileges, privacy or any other

interests.

        7.      Wilkinson consents to the relief sought by this Motion.

        8.      Accordingly, Plaintiff respectfully requests that the Court extend the deadline to

file objections pursuant to FRCP 72(a) to December 16, 2020. A proposed order is filed herewith.

             THE PARTIES CONSENT TO SUBMISSION OF THIS MOTION

                       TO THE COURT WITHOUT A HEARING.




                                                  2
Case 1:20-cv-01344-AJT-IDD Document 76 Filed 12/08/20 Page 3 of 4 PageID# 1184




      Respectfully submitted, this 8th day of December, 2020,



                                              /s/ Cathy A. Hinger
                                          Cathy A. Hinger (VSB No. 46293)
                                          Lela M. Ames (VSB No. 75932)
                                          Claire J. Rauscher (Admitted Pro Hac Vice)
                                          Ana L. Jara (Admitted Pro Hac Vice)
                                          WOMBLE BOND DICKINSON (US) LLP
                                          1200 Nineteenth Street, N.W.
                                          Suite 500
                                          Washington, DC 20036
                                          Telephone: 202-857-4489
                                          Facsimile: 202-261-0029
                                          Email: cathy.hinger@wbd-us.com
                                          Email: lela.ames@wbd-us.com
                                          Email: claire.rauscher@wbd-us.com
                                          Email: ana.jara@wbd-us.com

                                          Counsel for Plaintiff




                                             3
Case 1:20-cv-01344-AJT-IDD Document 76 Filed 12/08/20 Page 4 of 4 PageID# 1185




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 8th day of December, 2020, a true and correct copy of the

  foregoing motion was filed with the Clerk of Court using the CM/ECF system, which will send

  a notification of such filing to all counsel of record.




                                                   /s/ Cathy A. Hinger
                                                 Cathy A. Hinger, Esq.
